Citation Nr: 1309591	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a jaw disability, claimed as a fractured jaw. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970, and from September 1990 to July 1991, including service in Southwest Asia during the Persian Gulf War from October 1990 to June 1991.  He also served as a member of the Tennessee Army National Guard from November 1983 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge in February 2010.  A copy of the transcript is of record.  

Most recently, in May 2010, the Board remanded the issues on appeal, and claims for service connection for hearing loss, tinnitus, a gastrointestinal disorder, and a psychiatric disability.  A December 2011 rating decision granted service connection for bilateral hearing loss and tinnitus.  A May 2012 rating decision granted service connection for PTSD, and gastroesophageal reflux disorder and irritable bowel syndrome.  Because the Veteran has not appealed the ratings or effective dates assigned, no claims regarding those disabilities remain on appeal. 

The issues of entitlement to service connection for a low back disability and for a jaw disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's currently-diagnosed erectile dysfunction is attributed to medications taken for service-connected PTSD.  


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of medications taken for service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002). 

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted throughout his appeal that his erectile dysfunction is the direct result of medications taken for his now service-connected PTSD.  His contention was addressed in a November 2010 VA medical opinion.

The Board finds that the requirements for a grant of secondary service connection have been met with respect to his erectile dysfunction claim.  The medical evidence of record demonstrates that the Veteran is currently diagnosed with erectile dysfunction.  The Veteran is currently service-connected for PTSD.  The November 2010 VA examiner opined that it was at least as likely as not that the Veteran's ongoing erectile dysfunction was due to side effects from his psychiatric medications.  The examiner noted that side effect profiles of psychiatric medications were well documented, including causing erectile dysfunction.  There are no contradictory opinions of record.

The Board finds that the November 2010 VA examiner's opinion persuasively shows that the Veteran's erectile dysfunction is proximately due to or the result of medications taken for service-connected PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for erectile dysfunction are met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for erectile dysfunction is granted. 


REMAND

The Veteran is also claiming service connection for a low back disability and a jaw disability, claimed as a fractured jaw. 

The May 2010 Board Remand noted that since the Veteran's status depended on whether his low back and jaw disorders were incurred in or aggravated during active service, or active or inactive duty for training, another attempt should be made to obtain documentation of the specific dates of service and any additional service treatment records.  The remand requested that the appropriate service department be contacted to obtain service personnel records and complete service medical records that documented the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service that had not been obtained and associated with the claims file.  A formal finding was to be issued if it was determined the records or information did not exist or the efforts to obtain them would be futile.  That was not completed.  

Although a general verification request was completed in August 2010, only his service dates from February 1967 to December 1970 were verified.  It is still unclear what the Veteran's dates of active duty or inactive duty for training were.  That information still needs to be obtained. 

The Board is obligated by law to ensure compliance with remand request.  Where the remand requests of the Board are not satisfied, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the jaw disability claim, the Board has reviewed a September 2010 VA examination, undertaken to address the etiology of the Veteran's jaw disorder claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report for addendum or additional examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although an examination was completed, the September 2010 VA examiner did not address the questions posed to the VA examiner in the May 2010 Remand.  Thus, an opinion must still be obtained on remand.  Moreover, the examiner did not have the benefit of the more recent medical records the Veteran has submitted in support of his jaw disability claim.  On remand, a VA medical opinion with supporting rationale should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain service personnel records and complete service treatment records that document the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service that have not been obtained and associated with the claims file.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2.  Furnish the Veteran's claims file to the VA examiner who conducted the September 2010 Dental VA examination.  The examiner must review all of the pertinent evidence of record, including the evidence associated with the claims file after the September 2010 examination, including the Veteran's private treatment records.  The rationale for all requested opinions shall be provided.  If the September 2010 VA examiner is unavailable, schedule a VA examination with another examiner to provide the requested opinions.  The reviewing VA physician is requested to provide the following information:

(a)  Diagnose any current jaw disability, to include a finding as to whether there are any current residuals of an in- service jaw fracture.

(b)  Is it at least as likely as not (50 percent or greater probability) that any jaw disability was incurred in or is due to or the result of any period of the Veteran's active service or active duty training, including a fractured jaw sustained in 1969? 

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


